DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
In applicant’s reply filed on July 25, 2022, no claims have been canceled, amended or newly added.  Claims 56-68, 82-85 and 87-91 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2022 was filed after the mailing date of the Notice of Allowance on April 26, 2022 with a Request for Continued Examination.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Claims 56-68, 82-85 and 87-91 (now renumbered as Claims 1-22) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
-  A structured light scanning method for structured light scanning of an intra-oral scene, comprising: 
- projecting onto an intra-oral scene a color-coded pattern comprising color entities separated from each other by dark regions; acquiring an image of the intra-oral scene; - and determining one or more depths in said intra-oral scene based on: 
- detecting said projected pattern in the acquired image of said scenes and differentiating color entities in the acquired image using color filters; 
- and subtracting color obtained in an adjacent dark region from color obtained in a color entity of interest, thereby reducing crosstalk. 
As these limitations were in claim 56, and claims 57-68, 82-85 and 87-91 are dependent upon claim 56, and encompass the limitations specified in claim 56, thereby making them allowable subject matter. 

	Some closely related prior art references are listed previously: Liang (US PGPub US 2010/0311005), hereby referred to as “Liang10”,  Liang et al. (US PGPub US 2008/0063998 Al), hereby referred to as “Liang08”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 56.  Especially, Liang 10 and Liang08 were used in an obviatory rejection for the claimed limitations, and are the most relevant references. However, applicant’s arguments submitted in “Remarks” dated February 7, 2022 were persuasive. Specifically, the reduction of optical crosstalk in the prior art is through the use of a bandpass filter, which does differ than the claimed features for “subtracting color obtained in an adjacent dark region from color obtained in a color entity of interest, thereby reducing crosstalk”. Although both the prior art and the instant invention achieve a similar outcome, the actual manner in which it is achieved does differ and these distinctions are present in the independent claimed language. As a result, the claimed language which is highly dependent upon the recited limitations is not taught by the prior art, alone or in combination.
	Examiner additionally took the time to consider the patent documents as well as the non-patent literature documents pertaining to the prosecution of related applications. Although the references were found to be pertinent to the overall field of endeavor, they were not seen as anticipating or obviating the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/TA/
July 27, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662